                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF OKLAHOMA

TIG INSURANCE COMPANY                                       )
(as successor-in-interest to International                  )
Insurance Company),                                         )
                                                            )
       Plaintiff,                                           )
                                                            )
v.                                                          )
                                                              Case No. 18-cv-00264-GKF-FHM
                                                            )
FKI INDUSTRIES INC. (formerly known as                      )
Acco Babcock, Inc.), and                                    )
ACCO MATERIAL HANDLING                                      )
SOLUTIONS, INC.,                                            )
                                                            )
       Defendants.                                          )

           ORDER GRANTING JOINT MOTION FOR EXTENSION OF TIME

       Before the Court is the parties’ Joint Motion for Extension of Time of Two Deadlines [Doc.

25] for (i) defendants to file an answer or motion, or otherwise respond to plaintiff’s Complaint,

and (ii) for the parties to file a Joint Status Report. Upon consideration of the motion, and for good

cause shown, the requested extension of time is granted.

       IT IS THEREFORE ORDERED THAT (i) the defendants shall have until April 11, 2019,

to file an answer or motion, or otherwise respond to plaintiff’s Complaint, and (ii) the parties shall

have until May 14, 2019, to file a Joint Status Report.

       DATED this 8th day of February, 2019.




                                                      GREGORY K. FRIZZELL, CHIEF JUDGE
